PER CURIAM:
Martina E. Clark appeals the district court’s order dismissing her complaint in which she sought an injunction to stop a state court foreclosure proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Clark v. United States Dep’t of Agriculture, No. 3:06-cv-00457-MR-DCK, 2007 WL 3112458 (W.D.N.C. Oct. 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.